                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANDREA WOOD,                                       Case No. 3:19-cv-04202-JD
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE MOTION TO DISMISS
                                                 v.
                                   9
                                                                                            Re: Dkt. No. 16
                                  10     ACACIA CHIDI, et al.,
                                                        Defendants.
                                  11

                                  12     ANDREA WOOD,                                       Case No. 3:19-cv-04247-JD
Northern District of California
 United States District Court




                                                        Plaintiff,
                                  13
                                                 v.
                                  14
                                                                                            Re: Dkt. No. 10
                                  15     EDYTH WILLIAMS, et al.,
                                                        Defendants.
                                  16

                                  17          This order resolves pending motions to dismiss in two cases brought by pro se plaintiff

                                  18   Andrea Wood against the County of Contra Costa and certain of its employees. Dkt. No. 16 in

                                  19   Case No. 19-cv-4202; Dkt. No. 10 in Case No. 19-cv-4247. Both suits arise out of juvenile

                                  20   dependency hearings. Wood v. Chidi challenges the county’s refusal to provide plaintiff visitation

                                  21   with one of her children. Wood v. Williams asserts causes of action based on another child’s being

                                  22   required to repeat a grade. Defendants’ requests to declare Wood a vexatious litigant will be taken

                                  23   up in a separate order. Because the parties are familiar with the facts, the Court does not repeat

                                  24   them here except as relevant to the motions. The motions are granted, and Wood may amend.

                                  25          The complaints are dismissed because of the domestic relations exception to federal

                                  26   jurisdiction. The “domestic relations exception . . . divests the federal courts of power to issue

                                  27   divorce, alimony, and child custody decrees.” Ankenbrandt v. Richards, 504 U.S. 689, 703

                                  28   (1992); see also Bridgeman v. County of Contra Costa, Case No. 20-cv-00649-JD, 2020 WL
                                   1   978624, at *1-2 (N.D. Cal. Feb. 28, 2020). Wood’s cases fall squarely into this last category. Her

                                   2   children have been removed from her custody pending juvenile dependency proceedings, and she

                                   3   challenges the conditions of the state custody through her suits. Ankenbrandt recognized “sound

                                   4   policy considerations” supported the domestic relations exception. 504 U.S. at 703. In particular,

                                   5   “decrees of this type not infrequently involve[] retention of jurisdiction by the court and

                                   6   deployment of social workers to monitor compliance. As a matter of judicial economy, state

                                   7   courts are more eminently suited to work of this type than are federal courts.” Id. at 703-04.

                                   8           Wood’s argument that the domestic relations exception does not apply because this is a

                                   9   suit for money damages is not supported by precedent. Even if it were a cognizable legal theory, it

                                  10   would not control here as she seeks injunctive relief against the government defendants. Dkt.

                                  11   No. 1 at 13 in Case No. 19-cv-4202; Dkt. No. 1 at 18 in Case No. 19-cv-4247.

                                  12           The Court strikes Docket Numbers 8 and 19 in Case No. 19-cv-4247. Federal Rule of
Northern District of California
 United States District Court




                                  13   Civil Procedure 5.2(a) requires “the name of an individual known to be a minor,” to be redacted in

                                  14   federal court filings. Docket Number 8 contains the unredacted name of individual identified as a

                                  15   minor in other filings, and Docket Number 19 contains an identifiable picture of a minor.

                                  16           Since the Court cannot say that any amendment would necessarily be futile and leave to

                                  17   amend “when justice so requires” is to be granted with “extreme liberality,” Wood may amend her

                                  18   complaints by May 1, 2020. Hoang v. Bank of Am., N.A., 910 F.3d 1096, 1102 (9th Cir. 2018)

                                  19   (citations omitted). If this deadline is not feasible in light of the public health situation, the parties

                                  20   may agree on a new date by stipulation. If the parties cannot agree, a party may ask the Court to

                                  21   extend the deadline. Failure to respond to this order by May 1, 2020, will result in dismissal of

                                  22   Wood’s claims without further leave to amend. No new claims or parties may be added without

                                  23   the prior approval of the Court.

                                  24           IT IS SO ORDERED.

                                  25   Dated: March 31, 2020

                                  26

                                  27
                                                                                                       JAMES DONATO
                                  28                                                                   United States District Judge
                                                                                           2
